

117 SRES 368 ATS: Designating September 25, 2021, through October 3, 2021, as “Blue Star Welcome Week”.
U.S. Senate
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 368IN THE SENATE OF THE UNITED STATESSeptember 20, 2021Mr. Kaine (for himself and Mr. Burr) submitted the following resolution; which was referred to the Committee on the JudiciarySeptember 30, 2021Committee discharged; considered and agreed toRESOLUTIONDesignating September 25, 2021, through October 3, 2021, as Blue Star Welcome Week.Whereas Blue Star Families seeks to empower military families by connecting them with their neighbors, both individuals and organizations, to create vibrant communities of mutual support;Whereas Blue Star Families annually designates the week beginning the last Saturday in September and concluding 9 days thereafter as Blue Star Welcome Week;Whereas, during Blue Star Welcome Week, the Senate recognizes the 600,000 active duty and transitioning military families who move to new communities each year;Whereas nearly half of these permanent change of station (PCS) moves occur during the summer;Whereas only 27 percent of military family respondents to the 2020 Military Family Lifestyle Survey published by Blue Star Families reported that they feel a sense of belonging to their local civilian community; andWhereas a sense of belonging is essential to the well-being and readiness of military families: Now, therefore, be itThat the Senate—(1)designates September 25, 2021, through October 3, 2021, as Blue Star Welcome Week;(2)expresses gratitude for the sacrifices made by service members, transitioning veterans, and their families;(3)commits to ensuring that military-connected families feel a strong sense of belonging to their local civilian communities; and(4)encourages civilians across the United States to welcome military-connected families into their communities.